DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 31, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 18, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140233739 granted to Grice.
Regarding claim 18, Grice meets the claimed limitations as follows:
“A system for quantum secret sharing, the system comprising:
an optical link;” see paragraph [0019] (. . . The quantum channel 16 can include an optical fiber . . .).
“a trusted device; ” see element 14
“a first device coupled with the trusted device through the optical link, the first device configured to: form a first quantum signal that carries a first random signal, and inject the first quantum signal into the optical link;” see paragraph [0027] (. . . The quantum sender 12 is adapted to transmit a random bit sequence as a plurality of photons each having a predetermined quantum state. . .).
“a second device disposed along the optical link between the first device and the trusted device, the second device configured to: form a second quantum signal that carries a second random signal, and inject the second quantum signal into the optical link coherently with the first quantum signal;” see paragraph [0027] (. . . intermediate nodes adapted to perform an operation capable of altering the quantum state of at least one of the plurality of photons transmitted by the quantum sender. . .).
“wherein the trusted device is configured to: receive a coherent combination of the first and second quantum signals of the first and second devices, detect a combined random signal indicative of the first and second random signals carried on the first and second quantum signals, produce a secure key based, at least in part, on the combined random signal, transmit, to the first and second devices, information to be used by the first 14 measures the quantum state and the measurement basis of each photon in the quantum signal, and reveals this information to two designated clients 32, 34, and potentially all of the clients, over the public communication path. . . The designated clients 32, 34 reveal only the choice of basis. Using this revealed information, the designated clients 32, 34 discard about 50% of the qubits and can establish a secret key with the remainder. The secret key is known only to the designated clients 32, 34, and not to the remaining clients 12, 14, 30, 36, 38. . .).
Regarding claim 22, Grice meets the claimed limitations as follows:
“The system of claim 18 wherein first and second devices are configured to determine the secure key by using the information transmitted from the trusted device and by sharing unpublished portions of the random signals.” see paragraph [0028] (. . . Using this revealed information, the designated clients 32, 34 discard about 50% of the qubits and can establish a secret key with the remainder. The secret key is known only to the designated clients 32, 34, and not to the remaining clients 12, 14, 30, 36, 38. . .).
Regarding claim 23, Grice meets the claimed limitations as follows:
“The system of claim 18 wherein the optical link comprises one of a fiber optic or free space.” see paragraph [0027] (. . . The communication channel 16 can include an optical fiber in some embodiments, while in other embodiments the quantum communication channel 16 is generally free from an optical fiber, e.g., free space. . .)
Regarding claim 25, Grice meets the claimed limitations as follows:
“The system of claim 18 comprising a plurality of devices including the first and second devices, and wherein: each of the plurality of devices is coupled with the trusted .

Allowable Subject Matter
Claims 1-17 are allowed.

Examiner’s Statement Of Reasons For Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents 1.” In re Glaug 263 F.3d 1335,
1340, 62 USPOQ2d 1151, 1154 (Fed. Cir 2002}. Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
Prior art US 20120185438 (Wellbrock et al.) taught a method for distributing quantum cryptographic keys. The method includes receiving, from an initial quantum key generating transmitter, a first signal via a single combined channel that includes a first quantum signal and a public data signal alternating in a time shared manner. The first signal is split into a first split signal and a second split signal. A low attenuation is applied to the first split signal when the first split signal includes the first quantum signal. A high attenuation is applied to the first split signal when the second split signal includes the public data signal. The first split signal is received at an intermediate quantum key generating receiver when the low attenuation is applied. The initial quantum key generating transmitter is corresponded with to generate a first quantum key. A second quantum signal is transmitted to a recipient quantum key generating receiver. The recipient quantum key generating receiver is corresponded with to generate a second quantum key. The first quantum key is encoded using the second quantum key. The encoded first quantum key is transmitted to the recipient quantum key generating receiver.
	Prior art US 20190379463 (Shields et al.) taught a quantum communications network where a plurality of quantum transmitters and receiver are joined together to form a mesh quantum communication network. To form a secure key between two nodes located in separate mesh networks, the intermediate nodes are used to form a final key by combining the random quantum information derived at each intermediate node. 
	Prior art US 20180294961 (Wang et al.) taught a continuous-variable quantum key distribution method. The method includes transmitting, at a transmit end, a signal 
	Prior art WO 2012044149 (Ali et al.) taught a system and method of quantum key distribution between a transmitter and a receiver, wherein the system comprises at least one transmitter, at least one receiver, and a transmission means for sharing a secret key securely through the means of generating quantum signals in random phase modulation and random frequency modulation, in an increased length of key.
	Prior art US 7,457,416 (Elliot) taught a method and system for distributing key information by securely transmitting light information in a network along a path comprised of a plurality of network devices and by using a key distribution center (KDC) connected with the network. Three or more user devices connected with the network are specified as constituting a secure communication group. Each user device sets up an end-to-end path to the KDC by configuring at least one of the network devices to direct light information along the path. Thereafter, a user key is established between each user device and the KDC, by sending light information using randomly selected quantum bases through the path. The KDC determines a shared secret key, and notifies each user device of the shared secret key by sending the result of a calculation based on the shared secret key and each user key through the network.
	Prior art, “An integrated quantum secure communication system”, (WenChao et al.) taught an integrated quantum secure communication system using weak coherent 
	Prior art, “Efficient sharing of continuous-variable quantum secret”, (Tyc et al.) taught an efficient scheme for sharing a continuous-variable quantum secret using passive optical interferometry and squeezers: this efficiency is achieved by showing that a maximum of two squeezers is required to extract the secret state, and we obtain the cheapest configuration in terms of total squeezing cost. Squeezing is a cost for the dealer of the secret as well as for the receivers, and we quantify limitations to the fidelity of the extracted secret state in terms of the squeezing employed by the dealer.
	Prior art, “Reconciliation of a Quantum-Distributed Gaussian Key”, (Assche et al.) taught two parties, Alice and Bob, wish to distill a binary secret key out of a list of correlated variables that they share after running a quantum key distribution (QKD) protocol based on continuous-spectrum quantum carriers. We present a novel construction that allows the legitimate parties to get equal bit strings out of correlated variables by using a classical channel, with as little leaked information as possible. This opens the way to securely correcting non-binary key elements. In particular, the construction is refined to the case of Gaussian variables as it applies directly to recent
continuous-variable protocols for QKD.
For Independent claim 1,

For dependent claims 2-17, the claims are allowed due to their dependency on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dependent Claims Objected To
Claims 19-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 19, the cited prior art fails to specifically teach the system of claim 18 wherein: the trusted device, for each of the first and second devices, determines first and second key rates associated respectively with the first and second devices; the first key rate is based on 1) a first randomly selected portion of the first random signal obtained from the first device via authenticated communication, 2) a first key rate corresponding portion of the second random signal broadcast by the second device, and 3) a first key rate corresponding portion of the combined random signal; and the second key rate is based on 1) a second randomly selected portion of the second random signal obtained from the second device via authenticated communication, 2) a second key rate corresponding portions of the first random signal broadcast by the first device, and 3) a second key rate corresponding portion of the combined random signal.
With respect to claim 20, the cited prior art fails to specifically teach the system of claim 19 wherein the trusted device is configured to produce, using reverse reconciliation from a portion of the combined random signal other than the first and second key rate corresponding portions, the secure key at a key rate equal to a minimum of the determined first and second key rates.

With respect to claim 24, the cited prior art fails to specifically teach the system of claim 18 wherein: the second device includes a second device combiner optically coupled with the optical link, the second device is operable to obtain a phase reference of the first quantum signal, and use the second device combiner to coherently combine the locally formed second quantum signal with the first quantum signal that is incoming down the optical link to yield an outgoing coherent combination of first and second quantum signals based at least on the phase reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437